Shaw, C. J.
The first question is, whether the appeal, in this case, from the decision of the master in chancery, disallowing the appellant’s claim upon the estate of Cook, the insolvent debtor, was rightly taken to this court.
By the insolvent law, (St. 1838, c. 163, § 4,) such appeal shall be heard and determined in the supreme judicial court, “ if the debt demanded shall exceed the sum of three hundred dollars ; ” otherwise, in the court of common pleas. By § 3, the debt is to be proved and allowed, as it stood on the day *292of the first publication of notice of the insolvency; and all debts then absolutely due, although not payable till after-wards, may be proved and allowed as if payable presently with a discount or rebate of interest, when no interest is payable by the contract, until the time when the debt would become payable.
The appellant’s claim was on a note for $300, not drawing interest, and wanting three days of being due at the time of the first publication of notice. The deduction of three days’ interest would reduce this claim below $300. Even without this deduction, it would be exactly $300. But, to warrant an appeal to this court, it must “ exceed ” the sum of $300. The appeal should have been to the court of common pleas, under the alternative clause in the statute; and this court has no jurisdiction of the other question raised in the case.

Appeal dismissed.